UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 19-2131


TAMRAT ASRAT,

                    Plaintiff - Appellant,

             v.

SARAH TAYLOR, in her official capacity as Director, U.S.C.I.S, Washington, DC;
ALEJANDRO N. MAYORKAS, in his official capacity as Secretary of Homeland
Security; TRACY RENAUD, Senior Official performing the duties of the Director,
U.S. Citizenship and Immigration Services; KIMBERLY ZANOTTI, in her official
capacity as Field Office Director, U.S.C.I.S, Washington, DC; ROBERT M.
WILKINSON, in his official capacity as Acting U.S. Attorney General,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. T.S. Ellis, III, Senior District Judge. (1:18-cv-01453-TSE-IDD)


Submitted: December 14, 2020                               Decided: February 12, 2021


Before DIAZ, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Steffanie Jones Lewis, THE INTERNATIONAL BUSINESS LAW FIRM, PC,
Washington, D.C., for Appellant. G. Zachary Terwilliger, United States Attorney, Dennis
C. Barghaan, Jr., Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Alexandria, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Tamrat Asrat, a native and citizen of Ethiopia, appeals the district court’s order

granting summary judgment to Defendants, and denying summary judgment to Asrat, in

Asrat’s civil action, filed pursuant to 8 U.S.C. § 1421(c), in which Asrat challenged the

denial of his application for naturalization. We have reviewed the parties’ arguments in

conjunction with the relevant authorities and, on this record, we discern no reversible error.

See Injeti v. USCIS, 737 F.3d 311, 315 (4th Cir. 2013) (providing de novo review for

actions resolved on summary judgment and for denials of naturalization). Accordingly, we

affirm for the reasons stated by the district court in its thorough and well-reasoned order.

See Asrat v. Taylor, No. 1:18-cv-01453-TSE-IDD (E.D. Va. Aug. 13, 2019). We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before the court and argument would not aid the decisional process.

                                                                                 AFFIRMED




                                              3